Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 1 of 4%iled
D.C. Superior Court
10/27/2019 20:09PM
Clerk of the Court

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

GILDA YAZZIE,
PO Box 277
Lukachikai, AZ 86507

 

Plaintiff,

 

CASE NO.

VS.

 

NATIONAL ORGANIZATION FOR
WOMEN, 1100 H Street NW, Suite 300
Washington, DC 20005

TONI VAN PELT, In her individual
capacity, Residential address unknown,

 

CYNTHIA DRAEBEK In her individual
capacity, Residential address unknown ,

BETH CORBIN, In her individual
capacity, Residential address unknown

Defendants.

veer Set Nugent Senet Saget Samuel me aca Nt Neal Neat nel! Sat! Sat tl Sat Sone! amet “ee “na oan “nae, Net eget Sara “aa Sense matt eet

 

COMPLAINT FOR DAMAGES
Oe

an

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 2 of 42

PRELIMINARY STATEMENT

Plaintiff Gilda Yazzie institutes this action for actual damages, statutory
damages, punitive damages, attorney fees, and the costs of this action against
Defendants, The National Organization for Women (NOW), Toni Van Pelt,
Cynthia Drabek and Beth Corbin. Plaintiff Yazzie complains of blatant tokenism
recognizing it to be racial discrimination and harassment in the workplace as
well as assault, battery and slander.

PARTIES, JURISDICTION & VENUE
Defendant National Organization for Women ("NOW") is an entity in corporate
form. It has, within the past two calendar years, employed a sufficient number of
individuals to qualify as an employer for purposes of 42 USCS § 2000e(b).
Defendant NOW has its organizational headquarters within the District of
Columbia.
The principal place of the employment relationship which is the subject of this
action was within the District of Columbia.
Plaintiff Gilda Yazzie was an officer and also an employee of Defendant NOW.
Plaintiff Gilda Yazzie identifies as Native American.
Plaintiff Gilda Yazzie at all times herein relevant was and is associated with and
has advocated on behalf of co-workers and other individuals of African
American and Asian race or racial background. In addition, Plaintiff Gilda

Yazzie has been associated with and has advocated on behalf of individuals of

Yazzie v. National Organization for Women, Complaint for Damages
10,

Li.

13.

14.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 3 of 42

the Muslim religion.
The unlawful employrnent practices described herein were committed in the
District of Columbia.
The residential addresses of all individual defendants, each of whom is sued in
their individual capacity, are unknown to Plaintiff. However, each of them
engaged in the misconduct alleged herein with the District of Columbia.
Plaintiff has exhausted all applicable administrative remedies.
JURISDICTION

This Court has jurisdiction to hear this matter under the general equitable§
powers to hear” any civil action or other matter at law or at equity brought in the
District of Columbia.” D.C, Code § 1-204.31{a).
This matter was timely filed on October 24, 2019, but was rejected by the clerk for
matters of form.

STATEMENT OF FACTS
Plaintiff Gilda Yazzie was elected Vice President of the National Organization for
Women {NQW) in the 2017 NOW Annual Conference. In the same conference,
her running mate, Toni Van Pelt, was elected President of NOW. Both Yazzie
and Van Pelt were elected to four-year terms.
In the campaign materials created and utilized by Van Pelt, Yazzie was referred
as "100% Navajo.” This was done without the Plaintiff's input, much less

consent. She identifies as Dine American. Not only does she prefer not to be

Yaazie v. National Organization for Women, Complaint for Damages
—
3]

16,

17,

18.

19.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 4 of 42

identified by quantum, she finds it offensive.

Under the NOW Bylaws, the President serves as the Chief Executive Officer and
the Chief Financial Officer. In that role, the President is required to produce the
monthly financial reports. Also, under the NOW Bylaws, the Vice President acts
as Treasurer and is responsible for managing human resources, staff, chapter and
mernber relations and administration.

Pursuant to NOW bylaws and practice, the President is required to produce
monthly financial reports which are provided to the Vice President who, after
review and consultation with the President, is required to present the reports to
the NOW Executive Board.

Upon beginning employment in July 2017, both Van Pelt and Yazzie were
trained by their predecessors in office as to the roles and responsibilities of their
respective offices. Yazzie had familiarity with the annual budgeting process
through her tenure as a Board member serving on NOW's budget committee for
more than ten years.

Following the assumption of office by Van Pelt and Yazzie, Van Pelt repeatedly
referred to Yazzie as “weird in private conversations with staff members, among
whom were Emily Imhoff and Rachel Motley.

Upon Van Pelt and Yazzie assuming office, Van Pelt refused to collaborate
directly with Yazzie, to meet individually with her and would rarely

communicate directly with Plaintiff.

Yazzie v. National Organization for Women, Complaint for Darnages
20.

2i,

22,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 5 of 42

in August 2017, Van Pelt repeatedly told Tyler Goodridge and Rachel Motley,
both of whom were NOW media staff, that the only reason she chose Yazzie as
her running mate for the Vice President position was because the campaign
needed "a woman of color” to get elected.

At one point, Van Pelt summoned Emily Imhoff into her office to verify what
counted as a reimbursable moving expense submitted by Yazzie. According to
prior NOW Board practice, what moving expenses were reimbursable had never
been explicitly defined. Nonetheless, it appeared Van Pelt took the position that
somehow Yazzie had improperly sought reimbursement for moving expenses.
However, Van Pelt instructed Imhoff not to bring the matter to Yazzie's
attention.

Under the Administration of former President Terry O'Neill and Vice-President,
Bonnie Grabenhofer, the President, serving as the Chief Financial Officer, created
the monthly financial reports and the created an annual budget before passing it
onto the Vice President for review. Once the President and Vice President
reached agreement on the budget, it was brought to the Budget Committee for
review and approval, Finally, the proposed budget was brought to the full
National Board for discussion and a vote, Van Pelt unilaterally removed Yazzie
from the budget review process, notwithstanding Yazzie's position as Vice
President and Treasurer and notwithstanding the Plaintiff's familiarity with the

process,

Yazeie v. National Organization for Women, Complaint for Damages

 

 

 

 
23.

24,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 6 of 42

Rui Mulligan, who identifies as Asian-American, managed NOW social media
fundraising and had done so successfully since 2015, substantially increasing
funds raised for the organization during her tenure. On October 2, 2017, Van
Pelt unilaterally removed Mulligan from all of NOW’'s social media accounts and
changed all her passwords, without informing her beforehand. Van Pelt did not
give Mulligan a reason thereafter. Mulligan attempted to arrange a meeting with
Van Pelt to find out the reason for the job change, but Van Pelt never deigned to
sit down with Mulligan and explain the reasons for the actions. Publicly, in front
of coworkers, Van Pelt said Mulligan's "best was simply not good enough."
Under prior NOW operating procedures, both the President and Vice President
are required to cosign all checks above $5,000. That is how expenses were paid
during the presidency of Terry O'Neill. Van Pelt ordered that a signature stamp
for Yazzie's signature be bought and directed Emily Imhoff to deliver it to Van
Pelt’s personal residence in Florida. Imhoff did not obey this order but instead
had the signature stamp delivered to the NOW Headquarters in Washington, D.
C. Van Pelt obtained the signature stamp and kept it locked in her office.
Although NOW procedures require that checks be signed by the Vice President
as well as the President, Van Pelt eventually had NOW's bank remove Plaintiff's
name as cosigner and replaced with a lower ranking staffer.

Following the resignation of Paul Wommack, Network Administrator, in.

December 2017, Van Pelt instructed NOW Senior Accounting Executive Sparkle

Yazzie v. National Organization for Women, Complaint for Damages

 

 
26,

bo
“I

28.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 7 of 42

Barrett to withhold Wommack’s final paycheck, which consisted of two weeks of
pay and unused vacation time. When Barrett expressed reluctance, Van Pelt
shouted and stood hovering less than a foot away from Barrett's desk. This
incident was witnessed by other staff members.

Yazzie objected to Van Pelt’s refusal to pay Wommiack all that he was owed. Van
Pelt was instructed by Yazzie in the obligations of an employer pursuant to
relevant statutes and regulations. Van Pelt was eventually directed by the
auditing consultant, te pay Paul Wommack all that he was owed. Barrett had not
removed Wommack from the payroll systern, and the final paycheck was issued.
Angered, Van Pelt threatened to fire Barrett and to pursue legal action against
her for the “wrongful act" of paying an employee his wages. Van Pelt shouted at
Barrett and physically hovered outside Barrett's office until Barrett removed
Wormmack from NOW’s payroll system. Barrett identifies as African American.
Prior to the dispute over Wommack's final paycheck, Barrett had become
accustomed to Van Pelt shouting at her and being spoken to harshly by Van Pelt.
In January 2018, Van Pelt removed Yazzie's access to NOW's payroll software,
notwithstanding the fact that as a Vice President she was required to have access
to the Defendant's payroll records to accomplish her work. Van Pelt had full
access on the local area network (LAN) to all company passwords, but Yazzie,
notwithstanding that she was a constitutional officer of the organization, only

had staff level access.

Yazaie v. National Organization for Women, Complaint for Damages
29,

31.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 8 of 42

Yazzie was never given access to the financial software nor was it ever installed
on her computer, Van Pelt refused to provide monthly financial accountings or
budget proposal to Yazzie so that she could report to the board as Treasurer, as
required by the NOW bylaws.

On Monday, January 15, 2018, at the Washington D.C., National Mall on Martin
Luther King Day, staff intended to work in the field to do organizational
standard social media field work and feminist organizing as part of NOW's
mission. Nonetheless, Van Pelt required staff to work in the office, neither
permitting them to attend events of the day nor allowing them to take the day
off, which is a Federal holiday. Yazzie, while attending a rally in honor of the
holiday in her official role, received a communication from staff lamenting their
inability to attend something which prior to the Van Pelt Presidency they would
have been present as a matter of course, Those communications also expressed
concern that pay checks of staff might not be approved by Van Pelt.

On January 29, 2018, at 11:20 a.m., Van Pelt confronted Yazzie, yelling at her:
“You won't be here for three years!" "You don't understand” and "Iam the
president, so you have to do what | say." The Plaintiff attempted to retreat to her
office, but Van Pelt pursued her, screaming and yelling. Others in the office
could see and hear this. Van Pelt followed Yazzie into her office, screamed at her,
threw papers at her, bumped her (ie, body slammed Yazzie) and cornered

Plaintiff, Yazzie was intimidated. She managed to move around her desk and

Yazzie v. National Organization for Women, Camplaint for Damages

 

 

 

 

 
OD.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 9 of 42

escape her office to the office of staff member, Linda Berg. Van Pelt immediately
followed, still shouting. At Yazzie's request, Linda Berg accompanied Yazzie
back to her office.

Immediately after the battery upon Plaintiff by Van Pelt and with Linda Berg in
the office, Yazzie quickly and in great distress, prepared a memorandum which
she distributed to fellow staff and interns describing Van Pelt's behavior: "It's
scary at the National Action Center" and "Of most concern is that she is
patronizing to the people of color staff." Yazzie indicated that because of the
intimidation, she would have to work at home in the coming days.

In addition to the memorandum, Yazzie drafted a message which was sent to all
staff members. The message said: "Toni Van Pelt has created a hostile work-place
for me, Twill be working remotely. The hostile action occurred at approximately,
11:20 a.m. I did send this message earlier, but wanted to be clear that I have been
physically threaten[ed] in a derneaning situation created by Toni Van Pett."

Van Pelt was evidently displeased with Yazzie's memorandum and text message.
Her response to Yazzie, also on January 29: "Please do not [make]
announcements to staff concerning the business of NOW and/or our personal
relationship.” And "I determine your job duties and will soon provide to you
your job description.” Van Pelt closed her response thusly: "I expect to see you at
the office tomorrow beha ving in a calm, rational manner."

On February 5, 2018, Yazzie followed NOW protocol and informed the NOW

Yazzie y. National Organization for Women, Complaint for Damages
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 10 of 42

Advisory Committee of Van Pelt's misconduct, specifically the verbal abuse of
her by Vari Pelt and physical stalking of Plaintiff by Van Pelt, all of which
escalated into intimidation and battery on January 29, 2017. Yazzie wrote "The
past week I've been working remotely with fewer hours at the office to avoid
Toni." Yazzie further wrote that because of the abusive behavior on the part of
Van Pelt "T require assistance with communication with Toni... this might aid in
providing a safe workplace and my wellbeing." Yazzie further wrote in the same
February 5, 2018, communication that: "[t]he reason I am notifying the Advisory
Committee is because officers’ issues are to be referred to this committee."

Staff Member Chioke Barkari resigned in March 2018. Upon learning of
Barkari’s resignation, Van Pelt unilaterally announced an immediate change to
the Employee Handbook that limited vacation payouts to departing employees
to 40 hours. Barkari in particular was owed 72 hours. Van Pelt wanted to limit
Barkari's payout to 68 hours. Senior Accounting Executive Sparkle Barrett defied
Van Pelt and saw to it that NOW followed the law by giving Barkari payment for
the full 72 hours of vacation pay she was owed.

Barkari, had also experienced Van Pelt's hostility and intimidating behavior,
including physical hovering over Barkari while she was seated at her desk.
Barkari identifies as African American, a fact known to Van Pelt.

On March 23, 2018, Rachel Motley was discussing a payroll software, Paychex,

related matter with Yazzie, something that was within Plaintiff's job description

Yagzie v. National Organization for Women, Complaint for Damages

 

 

 
40,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 11 of 42

as she was the point of contact for Paychex. The two were five minutes into their
conversation when Van Pelt burst through the door without knocking and
immediately raised her voice to demand to know the nature of the conversation.
After replying to Van Pelt that they were discussing a Paychex related matter,
Yazzie left. Following the Plaintiff's departure, Van Pelt remained and
demanded to know from Motley what they were "really talking about." Motley
repeated what had been previously said. Van Pelt then prohibited Motley from
ever in the future discussing Paychex related issues with Yazzie,
notwithstanding the fact that the interface with Paychex was a part of Yazzie's
job description. Van Pelt prohibited other staff members from having any
communication with Yazzie relating to matters for which Plaintiff had
responsibility.

In April 2018, Van Pelt summarily discharged Sparkle Barrett.

Van Pelt prohibited most staff members from having any communication
directly with Yazzie which impaired Yazzie's ability to perform her job.
However, Van Pelt continued to publish communications to NOW membership
via print and email using Yazzie's name without obtaining Yazzie's input or
agreement prior to publication. Van Pelt at no time during her tenure consulted
Yazzie on the content of organizational publications, including a press release
referring to "Redskins" cheerleaders without recognizing the widely recognized

dispute over the implied racism and Native American community outrage over

Yazzie v. National Organization for Women, Complaint for Damages
4},

42.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 12 of 42

the term.

In May 2018, Lisa Siegel, who was inexperienced with administration, was
promoted from part time archivist to Chief of Staff. In that role, Siegel was,
among other things, given the assignment of: onboarding new employees,
managing employee benefits and training the new "Chapters Specialist." All of
these duties, including the oversight of chapter and member relations, were, as
provided by the bylaws and prior practice, the responsibility of Yazzie as Vice
President.

In May 2018, Yazzie was criticized by Van Pelt for failing to manage the
financials and to supervise the bookkeeper, although that responsibility
belonged exclusively to Van Pelt and was always and solely a part of Van Pelt's
job description, pursuant to NOW bylaws and the practice of the prior president,
Terry O'Neill. Yazzie who was never given access to the financial software, nor
was she permitted to view the monthly financial statements, was scapegoated by
Van Pelt in professional audit reports that warned of NOW's failure to follow the
standard industry corporate financial practices that had been employed prior to
Van Pelt’s tenure.

In May 2018, Rui Mulligan finally had enough and resigned. Van Pelt had again
subjected her to a de facto demotion to "IT person." In an after-work telephone
conversation with Mulligan, Van Pelt said: "I don’t care about anything you have

to say. Lonly care about you doing exactly what I tell you to do immediately.”

Yazzie v. National Organization for Women, Complaint for Damages
45.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 13 of 42

On May 21, 2018, Van Pelt told Plaintiff that she was being given a choice: To
resign or to take "personal time” leave. When Yazzie "chose" to take personal
time leave, she was barred from the NOW Office and she was denied access to
her NOW E-mail account, notwithstanding the fact that she was the duly elected
Vice President of the organization. Pursuant to the order of Van Pelt, the locks to
the NOW national office were changed and Yazzie was not given keys to the
changed locks. Yazzie's name was "signed" on an email that she did not draft and
did not, herself send. The email stated that henceforth Yazzie would be out of the
office. At time the email was sent and thereafter, Yazzie was denied access to her
email account. When members of the Executive Board complained of this, Van

Pelt falsely claimed that Yazzie's email account had been "hacked" or that the

problems were due to "technical problerns.”

Several staff members complained to the Board of Directors in writing, inchiding
therein an extensive folder of files, texts and emails substantiating their claims to
have witnessed Van Pelt's disrespectful and intimidating treatment of staff
members of color as well as non gender-normative staff, Included in their
complaints was documentation of the physically intimidating and aggressive
treatment of Yazzie and other women of color by Van Pelt.

On June 2018, Van Pelt presided over a meeting of the Board of Directors in
which she attempted to persuade the Board of Directors to remove Yazzie. Van

Pelt and her appointed Budget Committee chair, Cynthia Drabek, produced a

Yazzie v. National Organization for Women, Complaint for Damages
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 14 of 42

written report by a professional auditor that Gilda Yazzie was failing the
organization by not producing monthly income statements and budgetary
reports. The report recommended action be taken for the protection of the
organization. Upon a video interview with the auditor, the Board debunked the
auditor's report because the auditor was misled into thinking it was Yazzie who
was Chief Financial Officer, when in fact Van Pelt held that responsibility and it
was always and only Van Pelt's job description to produce those financial
reports. The auditor, having been unfamiliar with the account had not reviewed
an email from the accountant from his same firm, who had worked with the
prior administration warning that Van Pelt was expected to produce the monthly
financial statements as part of her role. This was further substantiated in writing
by a letter ta the Board of Directors from Womack, that in his duties as
Information Technologist for NOW, he both witnessed Van Pelt's abusive
behavior towards Yazzie and that he was specifically forbidden by Van Pelt from
allowing Yazzie access to NOW's financial software during her entire tenure. In
response to the deceitful scapegoating, Yazzie and her supporters complained
that Van Pelt's behaviors created a hostile work environment for Yazzie and that
there was discrimination against women of color within the NOW Headquarters.
On the one hand, the Board of Directors declined to act on Van Pelt’s demand
that Yazzie be removed but, on the other, the Board also declined to investigate

the credible allegations by several staff members of racial discrimination and a

Yazzie v, National Organization for Women, Complaint for Damages

 

 
47,

48.

49,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 15 of 42

hostile work environment for people of color,

In June 2018, Brittany Oliver, who identifies as African American, applied for the
Communications Director position, a job for which she had ample qualifications.
She was interviewed by Van Pelt and Lisa Siegel. Plaintiff Yazzie, by virtue of
her office, should have participated in the interview but was excluded by Van
Pelt. Oliver did well in the interview and Van Pelt offered Oliver a job, but not
the Communications Director job for which she applied, which was vacant and
tor which she qualified. Instead, Van Pelt offered Oliver a newly created
position of "Assistant Director of Communications and Advocacy" at a much
lower salary. However, during Oliver's four-month tenure with NOW she
performed the work of a Communications Director, a position which remained
vacant. Oliver asked Van Pelt why she was not offered the Communications
Director position. Van Pelt stated that she did not "feel” that Oliver qualified to
be a full director.

NOW, at the direction of Van Pelt, treated Oliver as an "exempt" employee which
meant that even though Oliver usually worked a substantial number of hours in
excess of 40 hours per week, she was never paid overtime compensation.

In July 2018, Vicki Linton, Membership and Development Specialist wrote a
letter to the Board of Directors confirming that she witnessed racial
discrimination and hostility in the NOW work-place and that she was resi guuing.

She admonished the board for not acting after more than 16 employees had

Yazaie y, National Organization for Women, Complaint for Damages

 

 
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 16 of 42

complained of a hostile work environment. Her letter stated: "I found the
treatment of Gilda Yazzie deeply troubling additionally because I repeatedly
heard Toni state that she only chose Gilda as her vice presidential candidate
because 'They said I had to have a woman of color.’ Gilda is well known asa
longtime NOW activist and member of the board with significant experience
with NOW's budget. It was disturbing to see Gilda casually treated as a token
woman of color chosen to enhance the intersectional credibility of a white
wornan."

In July 2018, the NOW Board heard Van Pelt accuse Yazzie of being a person of
poor moral standards who should be removed from office. The NOW board
heard testimony from a communications coach Anne Durant, sanctioned by the
Board to mediate, that Van Pelt refused ta cooperate with efforts to cormmunicate
with Yazzie and that Van Pelt remained hostile toward Yazzie. The Board
determined that for Yazzie's protection, she would be given a budget and
permitted to work in the field to avoid personal interactions with Van Pelt. The
NOW board appointed a Vice-Presidential Oversight Committee which was
directed to supervise the activities of Plaintiff Yazzie. No vote was taken as to
the amount of the Vice-President’'s field budget stating that a lack of time would
require a decision at a future board meeting. The stated purpose of the oversight
Board was to protect Yazzie from Van Pelt. Despite oversight of the Chief

Executive as their primary duty as board members, no other action was made to

Yazzie v. National Organization for Women, Complaint-for Damages
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 17 of 42

investigate or ameliorate, much less impose discipline or censure, the many
accusations of racism and hostile work environment against Van Pelt.

In reprisal for Yazzie's protected activity and in retaliation for her tenacity and
refusal to resign, Van Pelt ordered Yazzie to cease all contact with NOW staff
and Board members, refused her necessary resources to do her work and
assigned her impossible and/or tedious tasks.

In August 2018, Assistant Communications Director Oliver requested that NOW
issue a public response to a white supremacist rally. Van Pelt thereupon went
into Oliver's office, sat down and said "You know, Black people can be racist
too." Van Pelt insisted that Oliver include references to Jewish people in NOW's
official statement. In discussing the statement, Van Pelt admitted that,
historically, NOW had problems with African Americans.

On October 9, 2018, Assistant Communications Director Oliver was given a 90
day review by Van Pelt and Siegel. At no point in the review did Van Pelt or
Siegel tell Oliver that her work was unsatisfactory or that her job was in
jeopardy. However, Van Pelt did say she was concerned that Oliver seemed to
be "more concerned about Black women than all women." After the meeting,
Oliver told Siegel that she was offended by Van Pelt's statement. NOW's stated
mission recognizes the intersection of racism and sexism, therefore Black
women's issues are all women's issues.

Subsequent to the October 9 review, a NOW Board meeting was held. Assistant

Yazzie v. National Organization for Women, Complaint for Damages
55.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 18 of 42

Communications Director Oliver was scheduled to give a report. Although
Oliver was scheduled to give an oral presentation, she had prepared a written
report that would accompany the presentation. As part of her job duties with
NOW, Oliver was also participating in the National March for Black Women ina
leadership role. On the day of the NOW Board meeting, Oliver had a
responsibility for the National March for Black Women that had a strict
production schedule, However, because the NOW Board Meeting was
extraordinarily delayed, a scheduling conflict arose between Oliver's
responsibility to present the report to the NOW Board and her responsibility to
the National March for Black Women, both of which were part of Oliver's job
with NOW. Accordingly, Oliver had to leave the NOW meeting early. Before
she did, she gave the written report to Plaintiff to deliver which Yazzie agreed to
do. However, Van Pelt refused to allow Yazzie to do so and, for that reason, the
report was not presented. Shortly thereafter, on October 17, Van Pelt fired Oliver
supposedly for “not meeting expectations” for failing to give her report.

On October 27, 2018, Christian Numez and Nancy Campbell Mead of the
Oversight Committee, acting upon Van Pelt's instructions, told Yazzie that her
work was excessively focused on issues of concern to Native American Women.
Yazzie was told by Nunez and Mead that "Gilda cannot only focus on Native

ae

Women “it is great but not inclusive.” Yazzie responded that Native Women's

issues are feminist issues and enumerated substantial accomplishments

Yazzie v. National Organization for Women, Complaint for Damages

 

 

 

 
5

5

6.

7.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 19 of 42

consistent with her role as Vice President and with the mission of NOW.

When Van Pelt was confronted by a Board member over the Oliver firing, Van
Pelt claimed that Oliver was fired for performance reasons: "She wasn't doing the
job we hired her to do." Van Pelt also claimed that Oliver's job had been
eliminated, that it no longer existed. When the Board member asked Van Pelt
whether she had told Oliver what is quoted above, Van Pelt did not respond.
Board member and Toni Van Pelt campaign manager, Beth Corbin stated in an
email to Yazzie and the entire NOW board of directors on December 27, 2018:
“The reason you are not working at the National Action Center was nat to
protect you from Toni, but to protect the organization from you. We cannot have
someone in our NAC that was embezzling money from our organization, and
actively working to turn staff against the President.”

One week later on January 2, 2019, Van Pelt announced in a staff meeting that
Yazzie was to immediately cease publicly representing NOW on the issue of the
Equal Rights Amendment and would have to cancel an upcoming United
Nation's panel talk invitation. Without explanation, Van Pelt told Yazzie she
could no longer speak on behalf of NOW without her direct prior approval.
Before that staff meeting, Yazzie had been submitting weekly reports for months
which included various radio and panel discussions on the subject of the Equal
Rights Amendment. In each report, Yazzie made futile requests for

organizational financial reports so that she could fulfill her duties to report to the

Yazzie v. National Organization for Women, Complaint for Damages
60.

ol.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 20 of 42

Board of Directors as Treasurer.

On january 16, 2019, Yazzie was placed on medical leave due to the stress
caused by the harassment by Van Pelt and her minions.

On January 19, 2019, Van Pelt publicly repudiated and refused NOW
organizational support for the National Women's March, because of allegations
that one of their founders, a woman of color, was allied with controversial
Minister Louis Farrakhan. Van Pelt ignored the Women's March official
statement: "Minister Parrakhan's statements about Jewish, queer, and trans
people are not aligned with the Women’s March Unity principles" declaring
secular peace, feminist unity and respect for people of the Jewish faith and all
faiths. The repudiation by NOW of the Women’s March occurred over the
written objection of Yazzie.

The purpose of a NOW Board meeting set for January 25, 2019, was to address
Brittany Oliver's complaint of racial discrimination and intimidation against Van
Pelt and NOW, The meeting, hijacked by Van Pelt and her allies, solely focused
on alleged deficiencies in Yazzie's performance, relying upon the allegations that
had been discredited in the June and July Board meetings. Cindy Drabek
presented a statement additionally alleging that Yazzie had illegally used the
NOW credit card. As a result of the hijacking of the January 25, 2019, NOW
Board meeting, the way was cleared for Van Pelt to accomplish her purpose of

removing Yazzie from the NOW leadership and work place.

Yazzie vy. National Organization for Women, Complaint for Damages

 

 
62,

63.

o4.

65.

66.

67.

68.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 21 of 42

By the direction of Van Pelt, Yazzie was removed from office of NOW Vice
President on May 6, 2019. At Van Pelt's direction the folowing public
announcement was made on May 7: "Gilda Yazzie is no longer the NOW vice
president by removal from office by the national board and in accordance with
NOW's bylaws.”
CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
Race Discrimination -Title VII
As to Defendant NOW only

The Plaintiff hereby incorporates paragraphs 1 through 62 supra, with the same
force and effect as if fully pleaded at length herein.
This is an action for damages arising out of racial discrimination in employment.
At all times relevant herein, Plaintiff's job performance was always satisfactory
and was usually excellent.
Plaintiff was associated with all the other non Caucasian employees of Defendant
NOW by advocating on their behalf and by being so categorized by Van Pelt,

Yazzie was assaulted, battered, repeatedly demoted, forced from her office in
the NOW headquarters and ultimately discharged from her employment by Van
Pelt. Moreover, Van Pelt never fully allowed Plaintiff to perform her job
responsibilities. Defendant NOW refused to provide Plaintiff with the tools,
resources and support required for Plaintiff to perform her duties.
Evidence of discriminatory animus includes, but is not limited to, the fact that

Van Pelt at best treated Plaintiff as a “token” woman of color, who has the title of

Yazazie v. National Organization for Women, Complaint for Damages

 

 
69.

7Q,

71.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 22 of 42

her job but not the responsibilities or authorities. Additional evidence of
discriminatory animus is seen in how Van Pelt referred to and treated other
women of color in the NOW workplace. Still more evidence of discriminatory
evidence is to be seen in the refusal of Van Pelt to provide service or support for
the work of women of color, who were and are feminists and would have been
provided service and support had they or their leadership been Caucasian
fernales.

As a result of the discriminatory prejudices and biases of Plaintiff's immediate
supervisor, Toni Van Pelt, Plaintiff suffered a series of adverse employment
actions including, but not limited to, demotion, suspension and discharge from
employment.

As aresult of the racial discrimination, Plaintiff will suffer a loss of past and
future earnings.

Asa result of the racial discrimination described herein, Plaintiff has been held
up to great derision and embarrassment before her fellow coworkers, friends,
members of NOW and the community. Plaintiff has suffered emotional distress
because NOW has subjected her to disparate treatment on account of her race
and the race with whom she is associated (i.e., Non Caucasians). Plaintiff is
informed and believes that NOW discriminated against her knowing that such
discrimination would cause severe emotional distress. Plaintiff therefore seeks

damages for such emotional distress in an amount to be proven at the time of

Yazzie v. National Organization for Women, Complaint for Damages

 

 

 

 
FO.

7o.

76.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 23 of 42

trial.
In doing the acts set forth above, NOW acted intentionally, and with a conscious
disregard of Plaintiff's rights to equal employment opportunities regardless of
race. Moreover, Defendant NOW represents to its supporters and its donors that
is dedicated to ending racism. The actions alleged herein make a mockery of
said representation. Defendant has acted, and continues to act, with a reckless
disregard of its obligations under the law. The Defendant's conduct, as alleged
herein, was and is despicable, malicious and oppressive. The Plaintiff is therefore
entitled to an award of punitive damages in an amount to be proven at the time
of trial.
SECOND CLAIM FOR RELIEF
Hostile Environment Race
Tithe VE
As to Defendant NOW only
Plaintiff incorporates by reference each of the facts alleged in paragraphs 1
through 62 as if fully pleaded at length herein.
This is an action for damages arising out of racial harassment in employment.
Defendant NOW, by and through Toni Van Pelt and her subordinates, created a
hostile work environment for Plaintiff through public humiliation, battery, acts
of intimidation, racial slurs and other acts demonstrating bigotry and meanness
toward Plaintiff on account of her race and her association with other women of
color.
Defendant NOW, by and through Toni Van Pelt and her subordinates created a

Yazzie v. National Organization for Women, Complaint for Damages
o &

 
77.

78.

79,

80.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 24 of 42

hostile work environment for Plaintiff through tokenism, denying her the
authority and resources to fulfill the role for which she was elected.

Defendant NOW has an obligation under the law to assure a work environment
free from harassment on the basis of race.

NOW, as alleged herein, knowingly created and/or maintained a hostile work
environment on the basis of race. NOW, by and through its managers, officers,
directors and vice principals, either knew about the hostile work environment
and failed to take remedial action, or intentionally created a hostile work
environment based on race.

Asa result of the hostile work environment described herein, Plaintiff has been
held up to great derision and embarrassment before her fellow coworkers,
friends, members of NOW and the community. Plaintiff has suffered emotional
distress because NOW has subjected her to a racially hostile work environment.
Plaintiff is informed and believes that NOW maintained such a racially hostile
work environment, knowing that it would cause severe emotional distress.
Plaintiff therefore seeks damages for such emotional distress in an amount to be
proven at the time of trial.

In doing the acts set forth above, NOW acted intentionally, and with a conscious
disregard of Plaintiff's rights to work in an environment free from racial hostility.
NOW has acted, and continues to act, with a reckless disregard of its obligations

under the law. Moreover, Defendant NOW represents to its supporters and its

Yazzie v. National Organization for Women, Complaint for Damages

 

 

 

 
él,

82.

83.

S4.

86,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 25 of 42

donors that is dedicated to ending racism. The actions alleged herein make a
mockery of said representation. The conduct of NOW, as alleged herein, was
and is despicable, malicious and oppressive. Plaintiff is therefore entitled to an
award of punitive damages in an amount to be proven at the time of trial.
THIRD CLAIM FOR RELIEF
Retaliation
Title VII
As to Defendant NOW only
Plaintiff incorporates by reference each of the facts alleged in paragraphs 1
through 62 as if fully pleaded at length herein.
This is an action for damages arising out of retaliation against Yazzie for
opposing racial discrimination and harassment in. employment as to her and
other women of color.
At all times relevant herein, Plaintiff's job performance was always satisfactory
and was usually excellent.
NOW, as alleged herein, retaliated against Plaintiff for opposing unlawful
employment discrimination and harassment of herself and her non Caucasian
coworkers.
As a result of the unlawful retaliation alleged herein, Plaintiff has been subjected
ta a series of adverse employment actions including, but not limited to,
demotion, suspension and discharge from employment.
As a result of the unlawful retaliation alleged herein, Plaintiff was compelled to

accept a reduction in pay due to the wrongful acts of NOW.

Yazzie v. National Organization for Women, Complaint for Damages
87.

88.

89,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 26 of 42

As a result of the unlawful retaliation alleged herein, Plaintiff will suffer a loss of
future earings.

Asa result of the unlawful retaliation described herein, Plaintiff has been held up
to great derision and embarrassment before her fellow coworkers, friends,
members of NOW and the community Plaintiff has suffered emotional distress
because NOW has subjected her to retaliation for the purposes of punishing her
for having engaged in protected activity. Plaintiff is informed and believes that
NOW retaliated against her knowing that retaliation would cause severe
emotional distress. Plaintiff therefore seeks damages for such emotional distress
in an amount to be proven at the time of trial.

In doing the acts set forth above, NOW acted intentionally and with a conscious
disregard of Plaintiff's rights to equal employment opportunities regardless of
race. Defendant has acted, and continues to act, with a reckless disregard of its
obligations under the law. Moreover, Defendant NOW represents to its
supporters and its donors that is dedicated to ending racism. The actions alleged
herein make a mockery of said representation. NOW acted to punish Plaintiff for
having opposed its discriminatory practices and to deter others fram doing so in
the future. For this reason the conduct of NOW, as alleged herein, was and is
despicable, malicious and oppressive. The Plaintiff is therefore entitled to an
award of punitive damages in an amount to be proven at the time of trial.

FOURTH CLAIM FOR RELIEF
Race Discrimination - 42 U.S.C. § 1981

Yazzie vy. National Organization for Women, Complaint for Damages

 
90.

91.

92.

95.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 27 of 42

As to Defendant NOW only
The Plaintiff hereby incorporates paragraphs 1-9, 11 and 12-60 supra, with the
same force and effect as if fully pleaded at length herein.
This is an action for damages arising out of racial discrimination in employment.
At all times relevant herein, Plaintiff's job performance was always satisfactory
and was usually excellent.
Plaintiff was associated with all the other non Caucasian employees of Defendant
NOW by advocating on their behalf and by being so categorized by Van Pelt,
Yazzie was assaulted, battered, repeatedly demoted, forced from her office in
the NOW headquarters and ultimately discharged from her employment by Van
Pelt. Moreover, Van Pelt never fully allowed Plaintiff to perform her job
responsibilities. Defendant NOW refused to provide Plaintiff with the tools,
resources and support required for Plaintiff to perform her duties.
Evidence of discriminatory animus includes, but is not limited to, the fact that
Van Pelt at best treated Plaintiff as a "token" woman of color, who has the title of
her job but not the responsibilities or authorities. Additional evidence of
discriminatory animus is seen in how Van Pelt referred to and treated other
women of color in the NOW workplace, including Plaintiff herself. Still more
evidence of discriminatory evidence is to be seen in the refusal of Van Pelt fo
provide service or support for the work of women of color, who were and are

feminists and would have been provided service and support had they or their

Yazzie v. National Organization for Women, Complaint for Damages

 

 

 

 

 
96.

OF.

98.

99,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 28 of 42

leadership been Caucasian females.

As a result of the discriminatory prejudices and biases of Plaintiff's immediate
supervisor, Toni Van Pelt, Plaintiff suffered a series of adverse employment
actions including, but not limited to, demotion, suspension and discharge from
employment.

Asa result of the racial discrimination, Plaintiff will suffer a loss of past and
future earnings.

As a result of the racial discrimination described herein, Plaintiff has been held
up to great derision and embarrassment before her fellow coworkers, friends,
members of NOW and the community. Plaintiff has suffered emotional distress
because NOW has subjected her to disparate treatment on account of her race
and the race with whom she is associated (i.e., Non Caucasians). Plaintiff is
informed and believes that NOW discriminated against her knowing that such
discrimination would cause severe emotional distress, Plaintiff therefore seeks
damages for such emotional distress in an amount to be proven at the time of
trial.

In doing the acts set forth above, NOW acted intentionally, and with a conscious
disregard of Plaintiff's rights to equal employment opportunities regardless of
race, Moreover, Defendant NOW represents to its supporters and its donors that
is dedicated to ending racism. The actions alleged herein make a mockery of

said representation. Defendant has acted, and continues to act, with a reckless

Yazzie v, National Organization for Women, Complaint for Damages

 

 

 

 
100.

101,

102.

103.

104.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 29 of 42

disregard of its obligations under the law. The Defendant's conduct, as alleged.
herein, was and is despicable, malicious and oppressive. The Plaintiff is therefore
entitled to an award of punitive damages in an amount to be proven at the time
of trial.
FIFTH CLAIM FOR RELIEF
Hostile Environment Race
42 U.S.C. § 1981
As to Defendant NOW only
Plaintiff incorporates by reference each of the facts alleged in paragraphs 1-9, 11,
and 13-60 as if fully pleaded at length herein.
This is an action for damages arising out of racial harassment in employment.
Defendant NOW, by and through Toni Van Pelt and her subordinates, created a
hostile work environment for Plaintiff through public humiliation, battery, acts
of intimidation, racial slurs and other acts demonstrating bigotry and meanness
toward Plaintiff on account of her race and her association with other women of
color.
Defendant NOW, by and through Toni Van Pelt and her subordinates created a
hostile work environment for Plaintiff through tokenism, denying her the
authority and resources to fulfill the role for which she was elected.
Defendant NOW has an obligation under the law to assure a work environment
free from harassment on the basis of race.
NOW, as alleged herein, knowingly created and /or maintained a hostile work
environment on the basis of race. NOW, by and through its managers, officers,

Yazzie vy. National Organization for Women, Complaint for Damages

 

 

 

 

 
106.

107,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 30 of 42

directors and vice principals, either knew or should have known about the
hostile work envirorument and failed to take remedial action, or intentionally
created a hostile work environment based on race.
As a result of the hostile work environment described herein, Plaintiff has been
held up to great derision and embarrassment before her fellow coworkers,
friends, members of NOW and the community. Plaintiff has suffered emotional
distress because NOW has subjected her to a racially hostile work environment.
Plaintiff is informed and believes that NOW maintained such a racially hostile
work environment, knowing that it would cause severe emotional distress.
Plaintiff therefore seeks damages for such emotional distress in an amount to be
proven at the time of trial.
In doing the acts set forth above, NOW acted intentionally, and with a conscious
disregard of Plaintiff's rights to work in an environment free from racial hostility.
Moreover, Defendant NOW represents to its supporters and its donors that is
dedicated to ending racism. The actions alleged herein make a mockery of said
representation. NOW has acted, and continues to act, with a reckless disregard of
its obligations under the law. The conduct of NOW, as alleged herein, was and is
despicable, malicious and oppressive. Plaintiff is therefore entitled to an award
of punitive damages in an amount to be proven at the time of trial.
SIXTH CLAIM FOR RELTEF
Retaliation
42 U.S.C. § 1981
As to Defendant NOW only

Yazzie v. National Organization for Women, Complaint for Damages

 
108.

109.

110.

111.

112.

U4.

115.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 31 of 42

Plaintiff incorporates by reference each of the facts alleged in paragraphs 1 -9, 11
and 13-62 as if fully pleaded at length herein.

This is an action for damages arising out of retaliation for opposing racial
discrimination and harassment in employment both as to Plaintiff herein but also
as to other women of color in the NOW workplace.

At all times relevant herein, Plaintiff's job performance was always satisfactory
and was usually excellent.

NOW, as alleged herein, retaliated against Plaintiff for opposing unlawful
employment discrimination and harassment of herself and her non Caucasian
coworkers,

As a result of the unlawful retaliation alleged herein, Plaintiff has been subjected
to a series of adverse employment actions including, but not limited to,
demotion, suspension and discharge from employment.

As a result of the unlawful retaliation alleged herein, Plaintiff has been
compelled to accept a reduction in pay due to the wrongful acts of NOW.

Asa result of the unlawful retaliation alleged herein, Plaintiff will suffer a loss of
future earnings.

Asa result of the unlawful retaliation described herein, Plaintiff has been held up
to great derision and embarrassment before her fellow coworkers, friends, and
members of NOW and the community. Plaintiff has suffered emotional distress

because NOW has subjected her to retaliation for the purposes of punishing her

Yazzie v. National Organization for Women, Complaint for Damages

 
116.

117.

118,

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 32 of 42

for having engaged in protected activity. Plaintiff is informed and believes that
NOW retaliated against her knowing that retaliation would cause severe
emotional distress. Plaintiff therefore seeks damages for such emotional distress
in an amount to be proven at the time of trial.
In doing the acts set forth above, NOW acted intentionally and with a conscious
disregard of Plaintiff's rights to equal employment opportunities regardless of
race. Moreover, Defendant NOW represents to its supporters and its donors that
is dedicated to ending racism. The actions alleged herein make a mockery of
said representation. Defendant has acted, and continues to act, with a reckless
disregard of its obligations under the law. NOW acted to punish Plaintiff for
having opposed its discriminatory practices and to deter others from doing so in
the future. For this reason the conduct of NOW, as alleged herein, was and is
despicable, malicious and oppressive. The Plaintiff is therefore entitled to an
award of punitive damages in an amount to be proven at the time of trial.
SEVENTH CLAIM FOR RELTEF
Assault
As to Defendants NOW & Van Pelt only
The Plaintiff hereby incorporates paragraphs 1-9, 11 and 13-62 supra, with the
same force and effect as if fully pleaded at length herein.
Defendant Van Pelt on the occasions alleged herein engaged in an intentional
and unlawful attempt or threat, either by words or by acts, to do physical harm

to Plaintiff.

Yazzie v, National Organization for Women, Complaint for Damages

 

 

 

 

 

 
119,

120.

121.

122.

123.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 33 of 42

Defendant Van Pelt on the occasions alleged herein intended to cause in the
Plaintiff an apprehension of a battery.

Defendant Van Pelt had and has a practice of engaging in physical intimidation.
to resolve or attempt to resolve with subordinates and colleagues workplace
issues and disputes, including not only those with Plaintiff herein but, as alleged
herein, with others in the workplace, as exemplified by what occurred on
January 29, 2018, and before and thereafter, up to and including the present.
Defendant NOW is aware of the practice described in the preceding paragraph
and has taken no action to counsel or discipline Van Pelt, but, instead, has
ratified such conduct.

As a result of the unlawful acts of assault and intimidation, Plaintiff Yazzie has
been held up to great derision and embarrassment before her fellow coworkers,
friends, members of NOW and the community. Plaintiff has suffered emotional
distress because Van Pelt and NOW has subjected her to assault and
intimidation. Plaintiff is informed and believes that Van Pelt acted with the
knowledge and intent of causing her severe emotional distress and that NOW
ratified such tortious misconduct. Plaintiff therefore seeks damages for such
emotional distress in an amount to be proven at the time of trial.

In doing the acts set forth above , Van Pelt acted intentionally and with a
conscious disregard of the rights of Plaintiff and others in the workplace. By

failing to take corrective action and by ratification, Defendant NOW has acted,

Yazzie v. National Organization for Women, Complaint for Damages

 
124.

125.

126.

127.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 34 of 42

and continues to act, with a reckless disregard of its obligations under the law.
For this reason the conduct of Van Pelt and NOW, as alleged herein, was and is
despicable, malicious and oppressive. The Plaintiff is therefore entitled to an
award of punitive damages in an amount to be proven at the time of trial,
EIGHTH CLAIM FOR RELIEF
Battery
As to Defendants NOW & Van Pelt only
The Plaintiff hereby incorporates paragraphs 1-9, 11, and 13-62 supra, with the
same force and effect as if fully pleaded at length herein.
Pursuant to practice of Van Pelt of engaging in assault and intimidation as a
means of resolving disputes with colleagues and subordinates, as part of the
physical confrontation on January 29, 2018, Van Pelt touched Yazzie in an
offensive and harmful manner.
Defendant NOW was and is aware of Van Pelt’s act of battery against Plaintiff on
January 29, 2018, but instead approved and ratified said action.
Asa result of the unlawful acts of assault and intimidation, Plaintiff Yazzie has
been held up te great derision and embarrassment before her fellow coworkers,
friends, and members of the community. Plaintiff has suffered emotional distress
because Van Pelt and NOW has subjected her to battery. Plaintiff is informed
and believes that Van Pelt acted with the knowledge and intent of causing her
severe emotional distress and that NOW ratified such tortious misconduct.

Plaintiff therefore seeks damages for such emotional distress in an amount to be

Yazzie v. National Organization for Women, Complaint for Damages

 

 

 

 

 
128.

129,

130.

131.

132.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 35 of 42

proven at the time of trial.
In doing the acts set forth above , Van Pelt acted intentionally and with a
conscious disregard of the rights of Plaintiff and others in the workplace. By
failing to take corrective action and by ratification, Defendant NOW has acted,
and continues to act, with a reckless disregard of its obligations under the law.
For this reason the conduct of Van Pelt and NOW, as alleged herein, was and is
despicable, malicious and oppressive. The Plaintiff is therefore entitled to an
award of punitive damages in an amount to be proven at the time of trial.
NINTH CLAIM FOR RELIEF
Defamation
As to all Defendants
The Plaintiff hereby incorporates paragraphs 1--9, 11 and 13-62 supra, with the
same force and effect as if fully pleaded at length herein.
The individual Defendants, and each of them, made false statements regarding
Yazzie.
The individual Defendants accused Plaintiff herein of embezzlement and illegal
credit card use, which are crime.s Such an accusation tended and tends to injure
plaintiff in her trade, profession, or community. Said accusation was false and
was known by said individual Defendants to be false.
The accusations by said Defendants was not only intended to damage Plaintiff
within the organization of NOW but also in the larger community of which
Yazzie was and is a part. Said accusations were originated by Defendant Van
Pelt and were repeated by the other individual Defendants to punish Plaintiff for

Yazzie v. National Organization for Women, Coniplaint for Darnages

 

 
135.

136.

Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 36 of 42

her refusal to resign her position as Vice President of NOW. in addition, Van Pelt
and the other individual defendants stood to benefit from their defamatory
accusations,

Defendant NOW knew of the conduct of said individual Defendants and it either
knew or should have known said accusation was false but ratified said conduct.
Plaintiff Yazzie was and continues to be damaged as a result of said defamatory
accusations.

As a result of the defamatory statements, Plaintiff Yazzie has been held up to
great derision and embarrassment before her fellow coworkers, friends, members
of NOW and the community Plaintiff has suffered emotional distress because her
reputation has been defamed. Plaintiff is informed and believes that the
individual Defendants acted with the knowledge and intent of causing her
severe emotional distress and that NOW ratified such tortious misconduct.
Plaintiff therefore seeks damages for such emotional distress in an amount to be
proven at the time of trial.

In doing the acts set forth above , the individual Defendants acted intentionally
and with a conscious disregard of the rights of Plaintiff. By failing to take
corrective action and by ratification, Defendant NOW has acted, and continues to
act, with a reckless disregard of its obligations under the law. For this reason the
conduct of Defendants, all of them, as alleged herein, was and is despicable,

malicious and oppressive. The Plaintiff is therefore entitled to an award of

Yazzie v. National Organization for Wornen, Conyplaint for Damages

 
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 37 of 42

punitive damages in an amount to be proven at the time of trial.

a4 %

The Plaintiff hereby requests a trial by jury.
4X %

WHEREFOR the Plaintiff requests the court grant her the following reliefl.
1. Back pay;

2. Front pay;

3. Compensatory damages;

4, Damages for emotional distress;

5 Punitive damages;

6. Such equitable and legal relief as the court deems just, proper and
necessary;

7. Statutory attorney fees; and

9. Costs of suit.
Date: October 25, 2019 Respectfully Submitted,

how eo oe

 
   
  

   

 

coy Ay = A
ByrAngela-M. ATisto

(D.C. Bar No, 423621)

LAW OFFICES OF JOSEPH L.
ALIOTO

AND ANGELA ALIOTO

700 Montgomery Street

San Francisco, CA 94111
Telephone: (415) 434-8700
Facsimile: (415) 438-4638
AngelaAV@acl.com

Yazzie v. National Organization for Women, Complaint for Damages

 

 

 

 

 
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 38 of 42

ATTACHMENT E

J§-dd (Rev. 6/17 DC)

CIVIL COVER SHEET

 

1. (a) PLAENTIFES
GILDA YAZZIE

(6) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF Apache, AZ _
(EXCEPT IN US. PLAINTIFF CASES)

DEFENDANTS

NATIONAL ORGANIZATION FOR
WOMEN, TONI VAN PELT, CYNTHIA

DRAEBEK , BETH CORBIN

COUNTY OF RESIDENCE OF FIRST LISTED DEPENDANT DLC.

ON U.S. PLAENEIFF CASES ONLY)
NOTE: FN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 

700 Montgomery Street, 3rd
San Francisco, CA 94114
Telephone: 415-434-8700

(ATIORNEYS (IRM NAME, ADDRESS, AND TELEPHONE NUMBER)
Law Offices of Joseph L. Alicto and Angela Alicto

Floor

 

ATTORNEYS UF KNOWN)

 

IL BASIS OF JURISDICTION
(PLACE AN x IN ONE BOX ONLY)

©) 3

1 U.S. Government
Plaintiff

© 2.0.8. Government
Defendant

&) 4

 

 

“Til. CIVIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR

PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY:

Federal Questi PTF DET PYE DYT

Federal Question
(U.S. Government Not a Party) | Citizen of this State Or O1 Incorporated or Principal Place O41 Oa
of Business in This State
ie Citizenshin of Citizen of Another State © 2 © 2 Incorporated and Principal Place 5 © 5
o ities in Sem Itt pe of Business in Another State
_ Citizen or Subject of a 3 a , .

Foreign Country © Foreign Nation © 6 © 6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place an X in one category, A-N, that best represents your Cause of Action and one ina corresponding Nature of Suit)

 

© A. Antinust (OB.

[]4t0 Antitrust

preys
f} 315
ry 320
t.£330
po" y340
pr} 348
pd as0
ry 355
Fr} 360
Pes62
") 368
(I 367

[$368

 

Personal Injury/ © C. Administrative Agency
Malpractice Review
Airplane pr] 151 Medicare Act
Airplane Preduct Liability
Assault, Libel & Slander Sucial Security
Federal Employers Liability {| 861 BIA (139511)
Marine Cl 862 Black Lame (923)
Marine Product Liability {J 863 DIWC/DIWW (405(2))
Mator Vehicte | (_} 864 SSID Tithe XVI
Motor Vehicle Product Lishility [7] 865 RSI (405(¢))

Other Personal Snjury

Medical Malpractice

Product Liability

Health Care/Pharmacentical
Personal Injury Product Liability
Ashestas Product Liahility

 

Other Statutes
891 Agricultural Acts

[C7] 893 Environmental Matters
[7] 890 Other Statutory Actions (Hf

Administrative Agency is
Invel¥ed)}

 

© OD. Temporary Restraining
Order/Preliminary
Jnjunction

Any nature of suit from any category

may be selected for this category of

case assignment.

4% Antitrust, then A governs)*

 

© &. General Civil (Other)

OR

© ¥. Pro Se General Civil

 

Real Praperty
{210 Land Condcamation

Eo }220 Foreclosure

(73230 Rent, Lease & Ejectment
{}2ao ‘Parts to Land

(7"}245 Tort Product Lisbility
{}290 All Other Res] Property

Personal Propert

; 1370 Other Fraud

| 371 Truth in Leading

[1380 Other Personal Property
Damage

p"y38s Property Damage
Product Liability

 

Bankrupicy
p]422 Appeal 27 USC 158

[7] 423 Withdrawal 28 USC 157

Prisoner Petitions
[1535 Death Penalty
[1540 Mandamus & Other
[I 550 Civil Rights
ry 555 Prison Conditions
$60 Civil Detainee ~ Conditions
of Confinement

Property Rights

$20 Copyrights

(53 836 Patent

CT $35 Patent ~ Abbreviated New
Drug Application

: rj $49 Trademark

  

 

Federal Tax Suits —

[7] 870 Taxes (US plaintiff or
defendant}

{7} 874 IRS-Third Party 26 USC
7609

Forfeiture/Penalty

| [] 625 Drug Related Seizure of
Property 21 USC 881

7} 690 Other

Other Statutes

[77] 375 False Claims Act

P1376 Qui Tam G1 USC
3729(a)}

CI 400 State Reapportionment

('"] 430 Banks & Banking

Co 450 Commeree/ICC
Rates/ete,

tr} 460 Deportation

 

 

[7] 462 Naturalization
Application

[7] 465 Other bnmigration
Actions

[3 470 Racketeer Influeaced
& Corrupt Organization

[7] 486 Consumer Credit

[-] 490 Cable/Satellite TV

(°"] 850 SecuriticsCommodities/
Exchange

[7] 896 Arbitration

[J 899 Administrative Procedure
Aci Review or Appeal of
Agency Decision

{-"} 950 Constitutionality of Siate
Statutes

£"} 890 Other Statutory Actions
(if aut administrative agency
review or Privacy Act}

 

 

 

 

 

 

 
Case 1:19-cv-03845 Document 1-3

Filed 12/30/19 Page 39 of 42

 

| O G. Habeas Corpas/
2255

((} 536 Wabeas Corpus ~ General

Ct $16 Motion/Vacate Sentence

["} 463 Habeas Corpus ~ Abien
Detainee

© H. Employment
Discrimination

442 Civil Rights —- Employment
(criteria: race, gender/sex,
national origin,
discrimination, disability, age,
religion, retaliation)

*(If pro se, select this deck)*

© 1. FOLA/Privacy Act

cj $95 Freedam of Information Act
[7] 890 Other Statutory Actions
(if Privacy Act}

*(If pro. se, select this deck}*

© 3. Snedent Loan

{""}152 Recovery of Defaulted
Student Loan
(excluding veterans)

 

© K. Labor/ERISA
(non-employment)

[7] 710 Fair Labor Standards Act

ft") 720 Laber/Mgmt. Relations

{] 740 Labor Railway Act

[-] 751 Famity and Medical
Leave Act

 

© L. Other Civil Rights
(non-employment)

P]44 1 Voting (if not Voting Rights
Act)

{""]443 Housing/Accommodations

{_\440 Other Civil Rights

[7] 445 Americans w/Disabilities —

 

© M. Contract

a} 410 Insurance
El] 120 Marine
(7130 Miller Act
aaond LAG Negatiable Instrument
[1150 Recovery of Overpayment
& Enforcement of

 

© N. Three-Judge
Court

{C7] 441 Civil Rights ~ Voting
{if Voting Rights Act)

 

 

{7} 790 Other Labor Litigation Employment Judgment
f"} 791 Empl. Ret. Ine. Security Act ((}446 Americans w/Disabilities — [7] 153 Recovery of Overpayment
Other if Veteran's Benefits
[7] 448 Education 1] 160 Stockholder’s Suits
£7] 190 Other Contracts
[] 195 Contract Product Liability
[7] 196 Franchise
V. ORIGIN
&) 1 Original © 2Removed €} 3 Remanded ©) 4 Reinstate? ©) 5 Transferred €}) 6 Molti-district ©} 7 Appeal te €) 8 Multi-district
Proceeding from State from Appellate or Respened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File
Judge

 

 

VL CAUSE OF ACTION (CITE THE US. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE 4 BRIEF STATEMENT OF CAUSE.)
Title Vil of theUnited States Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000(e)-5(f)(B0)and 42 U.S.C. § 1981.

 

VIL. REQUESTED IN CHECK IF THIS TS A CLASS DEMAND $ Check YES only if demanded in complaint
ACTION UNDER FRCP. 24 JURY DEMAND: YES NO

COMPLAINT

 

 

(See instruction)

VIL. RELATED CASE(S)
IF ANY

ff yes, please complete related case form

  

ves [|

 

BATE:

 

October 24, 2019

 

 

SIGNATURE OF ATTORNEY OF RECORI. a

 

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET IS-44
Authority for Civil Cover Sheet

The J8-44 civil cover shect and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Cletk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is subraitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet, These tips coincide with the Roman Numierals on the cover sheet.

% COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFE/DEFENDANT (0) County of residence: Use 11001 to mdicate plaintiff if resident
of Washington, DC, 88888 if plaintiff'is resident of United States but not Washington, DC, and 99999 if plaimiff ts outside the United States,

TE CETIZENSHIP OF PRINCIPAL FARTIBS: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section IL.

iv. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of ajudge to your case will depend on the category you select that best
represents the primary cause of action found in your complaint. You may select only one category. You must also sélect one corresponding
nature of suit found under the category of the case.

¥E CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.
VIEL RELATED CASE(S), IF ANY: Ifyou indicated that thenrts.a related case, you must complete a related case form, which may be obtained from

the Clerk’s Office,

Because of the need for accurate and complete information, you should casure the aceuracy of the information provided Prior ta signing the forms,
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 40 of 42

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000 Washington, D.C, 20001
Telephone: (202) 879-1133 Website: www.decourts.gov

 

Gilda Yazzie

 

 

 

Plaintiff —
V5.
Case Number
National Organization of Women, et al.
Defendant
SUMMONS

To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 am. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Angela Alioto Clerk of the Court
Name of Plaintiff's Attomey
700 Montgomery Street, 3rd Floor By

Address Deputy Clerk
San Francisca, CA 94174

415-434-8700 iste
Telephone

DSBs WE Bw (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction 1d o6 mét bai dich, hay goi (202) 879-4828
Qi AIGARBY, (202)879-4828H MENGE = pArICY ACHP ATHTTT (202) B79-4828 RAO

 

 

 

 

 

 

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER you
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO 80, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE T HIS
ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espaiiol

 

 
, Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 41 of 42

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

CIVIL DIVISION - Civil Actions Branch
500 Indiana Aveaue, N.W., Suite 5600 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.dccourts.gov

 

Gilda Yazzic

Plaintiff(s)

Vv. Case No: 2019 CA 007092 B

Baticaal Organization of Women, Tool Vea Pek, Cynthia Oraebek snd Beth Corbin

Defendant(s)

NOTICE AND ACKNOWLEDGMENT OF SERVICE

To {insert name and address of the party to be served):
Marcia S. Cohen, Legal Counsel

National Organization for Women

1100 H Street, NW Suite 300

Washington DC 20005

The enclosed summons, complaint, initial order, and any addendum are served in accordance with Superior
Court Rule of Civil Procedure 4(c)(5).

Please sign and date the Acknowledgement at the botiom of the page. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, please indicate your relationship to
that entity in the space beside your signature. If you are served on behalf of another person and you are authorized to
receive process, please indicate your authority in the space beside your signature.

If you do not complete and return the form to the sender within 21 days after it was mailed and you do not show
good cause for this failure, you (or the party on whose behalf you are being served) will be required to pay 1) the costs
incurred in serving the summons, complaint, initial order, and any addendum in any other manner permitted by law and
2) the reasonable expenses, including attorney's fees, for any motion required to collect those service expenses.

If you do complete and return this form, you (or the party on whose behalf you are being served) must answer
the complaint within 21 days after you have signed, dated, and returned the form (or within 60 days if the party being
served is the United States, the District of Columbia, or officers or employees of either). If you fail to do so, judgment
by default may be entered against you for the relief demanded in the complaint.

This Notice and Acknowledgment of Receipt of Summons, Complaint, Initial Order, and Any Addendum was
ecember 9, 2019

TT
CG) . December 0, 2019

Date of Signature

 

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS,
COMPLAINT, INITIAL ORDER, AND ANY ADDENDUM

I (print name) M { Ag ciA Or orleA) received a copy of the summons. complaint. initial

order, and any addendum in the above captioned matter at (insert address: Marcia S. Cohen, P.A.
Plaza Tower

111 2nd Ave. NE #706

St. Petersburg, FL 33701

Apsara hile —leteal Cmsdtati le rae Fa
Signature Relatidaship to Defendant/Authority Date of Signature iaf if h 19

to Receive Service

fO FR DRWAIT IK (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction

Para pedir una traduccién, tame al (202) 879-4828
WUs Bs Ala, (202) 870-4828 2 USUAL

pb ed mat bai dich, hay gol (202) 879-4828 enereet Hoey? AoPT TS (202) 879-4828 RRC

CA 1-A [Rev. June 2017] Super. Cu Civ. R. 4
Case 1:19-cv-03845 Document 1-3 Filed 12/30/19 Page 42 of 42

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite $000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: wivw.dccourts.gov

 

Gilda Yazzie

 

Plaintiff

VS.

Case Number 2019 CA 007092 B

National Organization of Women, et al.
Defendant

 

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. if you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below, If plaintiff has no attorney, 4 COPY of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m, and 12:00 noon on
Saturdays, You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

  

 

 

 

 

 

 

Name of Plaintiff"s Attorney s&s Me
% OK
700 Montgomery Street, 3rd Floor By iL
Address : \He 0 ee j
San Francisco, CA 94111 See
415-434-8700 Dato 10/28/2019
Telephone
S08 MEGA, WHT HUYE (202) 870-4828 Veulitez appeler au (202) 879-4828 pour une treductian pd od mét bai dich, bay got (202) 679-4928

Was i} ARE, (202)879-A828 TERE phic Aceg® ATITTY (202) 879-4828 PRU

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, APTER you
ANSWER, YOU PAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF ‘THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL BSTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY ‘HR JUDGMENT. IF YOU INTEND TO OPPOSE THIS

ACTION, DONO? FAIL TQ ANSWER TITHIN. THE REQUIRED TIME.

If you wish to talk to a lawyer and feel thet you cannot afford to pay a fee to a lawyer, promptly contact onc of the offices of the
Legal Aid Society (202-628-1164) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500

Indiana Avenue, N.W., for more information concoming places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso 1a traduecin al ospaiiol
